UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 06-6785



DAVID DWIGHT SMITH,

                                               Petitioner - Appellant,

          versus


COLLIE   RUSHTON,     Warden;    HENRY   MCMASTER,
Attorney General,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:06-cv-00338-GRA)


Submitted: September 26, 2006                  Decided: October 2, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Dwight Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           David Dwight Smith seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2254 (2000) petition without prejudice.

The   district   court   referred   this    case   to   a    magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).            The magistrate judge

recommended that relief be denied and advised Smith that failure to

file timely and specific objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.    Despite this warning, Smith’s objections to the

magistrate judge’s recommendation were non-specific.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.                Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).    Smith has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and Smith’s

motion for appointment of counsel, and dismiss the appeal.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     DISMISSED



                                    - 2 -